Luther v PayQuicker, LLC (2018 NY Slip Op 06399)





Luther v PayQuicker, LLC


2018 NY Slip Op 06399


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


1005 CA 18-00307

[*1]SCOT LUTHER, PLAINTIFF-APPELLANT,
vPAYQUICKER, LLC, PAUL BELDHAM, DEFENDANTS-RESPONDENTS, ET AL., DEFENDANTS. 


HARRIS BEACH PLLC, PITTSFORD (DOUGLAS A. FOSS OF COUNSEL), FOR PLAINTIFF-APPELLANT.
WOODS OVIATT GILMAN LLP, ROCHESTER (ROBERT D. HOOKS OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Monroe County (Matthew A. Rosenbaum, J.), entered August 11, 2017. The order, among other 
things, denied plaintiff's motion for partial summary judgment.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on May 7 and 8, 2018, and filed in the Monroe County Clerk's Office on May 8, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: September 28, 2018
Mark W. Bennett
Clerk of the Court